SOMEBVILLE, J.
— This is a bill filed by the appellant, Lewis, for the. purpose of charging a debt of the testator, Beuben Whatley, upon certain property, real and personal, which had been devised by will to his wife, Sarah Whatley. The latter subsequently married the appellee, Ford, who, after her death, became her executor.
The Chancellor held that the claim of appellant, which was an unsealed promissory note, was barred by the statute of limitations of six years ; and this is conceded to be- the main question raised by assignment of error, for the consideration of the appellate court.
The charge is sought to be fastened on the property through the first item of the .will, which reads as follows :
“ 1 desire all my just debts, and funeral expenses, to be paid as soon after my decease as practicable.”
It may be conceded, that this clause of the testator’s will, according to the prevailing doctrine of English equity jurisprudence, would create a charge by implication on the property, which went into the hands of the devisee, under the provisions of the will. — 2 Story’s Eq. Jur. § 1246.
But this doctrine is not recognized as being of force in this State, having been held to be opposed to the spirit and policy of our statutes, which expressly charge the whole property of every decedent with the payment of his debts, and vest the Probate Court with plenary power for subjecting such property to their speedy satisfaction.— Carrington & Co. v. Manning’s Heirs, 13 Ala. 611, (Opinion of Chilton, J.); Steele v. Humes, 64 Ala.
There is, therefore, no such lien, or charge created by the will as to arrest the running of the statute of limitations. No charge raised by implication, would have operated to do so, even under the English doctrine. To take the debt in question out of the operation of the statute, it would require in the will words creating a specific charge, or an express trust. 2 Story’s Eq. Jur. § 1521; Carrington & Co. v. Manning’s Heirs, supra.
It is, also, argued in this case, by appellant’s counsel, that the statute of limitations was suspended, by reason of the fact that no letters testamentary, or of administration, were issued on the estate of Beuben Whatley, and there was no one in existence who could be sued on the debt.
*146The construction put by this court on section 3244 of the Code (1876), is a full answer to this suggestion. In Pickett, Adm’r, v. Hobdy, Adm’r, 63 Ala. 609, it is held that, without regard to the time when administration is granted, the operation or running of the statute cannot be stayed longer than the period of six months. And this construction seems to us to be in perfect harmony with the wise policy for which this statute of repose was originally enacted. The breeding of law suits, springing from stale demands, is injurious to-the good order of society and the best interests of every commonwealth.
It is further insisted, that, in as much as Mrs. Whatley took out no letters testamentary, and recognized this debt as valid and just, and made payments on it, while continuing in possession of the devised property under the will, she ought to be estopped from setting up the statute of limitations as a defense in this case. There are no sufficient elements of estoppel in such a state of facts. No fact has been admitted or denied, by word or act, which in conscience precludes an assertion to the contrary.
In this State, as in many others, the Code provides, that “no act, promise, nor acknowledgment,” is sufficient to remove the bar to a suit created by the statute of limitations, except “ a partial payment made upon the contract, by the party sought to be charged, before the bar is complete, or an unconditional promise in writing, signed by the party to be charged thereby.” — Code (1876), § 3240.
Where such is the case, we consider it settled, both by weight of respectable authority and of sound reason, that no mere verbal promise, express or implied, to waive, or not to plead the statute of limitations can be valid. This would be to suspend the statute by another act or promise than that specified by the law-making power, which would be against the policy of the statute itself, and not, for this reason, permissible. — Shapely v. Abbott, 42 N. Y. 443, (1 Amer. Rep. 548).
Besides, an estoppel in pais must relate to some matter of fact which has been previously admitted or denied by the party claimed to be estopped, which he is precluded from averring to the contrary, on the ground that his conduct has deceived or misled to another’s injury. — 1 Brick. Dig. p. 796, § 10 (cases cited.)
Here, there is no ignorance of fact alleged, no deception practiced, no misstatement made, nor even improper silence averred, which has induced appellant to alter his previous position, to his injury. He was charged with a knowledge *147of the law, and must have known that his claim was barred by lapse of time.
We do not hold that a party may not be estopped from pleading the statute of limitations, where there is a concealment, or misrepresentation, of a fact of which the party injured was ignorant, and by which conduct he was misled to his prejudice. All statutes are to be construed, as far as possible, to discourage fraud, and to brand with disapprobation all covinous transactions, or unconscionable dealings.
The decree of the Chancellor is affirmed.